RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0299-18T1

STATE OF NEW JERSEY

          Plaintiff-Respondent,

v.

BOBBY PETTY,

     Defendant-Appellant.
_________________________

                    Submitted March 10, 2020 – Decided July 8, 2020

                    Before Judges Messano and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Ocean County, Indictment No. 11-08-1445.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Lauren S. Michaels, Assistant Deputy Public
                    Defendant, of counsel and on the brief).

                    Bradley D. Billhimer, Ocean County Prosecutor,
                    attorney for respondent (Samuel J. Marzarella, Chief
                    Appellate Attorney, of counsel; Dina R. Khajezadeh,
                    Assistant Prosecutor, on the brief).

PER CURIAM
      The parties having stipulated to the dismissal of this appeal, it is hereby

ordered that the appeal is dismissed with prejudice and without costs.




                                                                         A-0299-18T1
                                       2